Citation Nr: 0935659	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for PTSD 
and assigned a 50 percent disability rating.

When this case was most recently before the Board in December 
2008, it was remanded for development.  It is now before the 
Board for further appellate action.

The Board also notes that an August 2007 rating denied 
entitlement to service connection for chloracne.  In an 
October 2007 rating, the RO established service connection 
for residuals of head trauma (also claimed as loss of smell, 
loss of taste, migraine headaches and a right shoulder 
disorder) evaluated as 10 percent disabling.  The claims file 
contains correspondence dated December 2007 (Notice of 
Disagreement [NOD]), in which the Veteran's representative 
disputed those rating determinations and additionally claimed 
entitlement to separate ratings for migraine headaches, a 
right shoulder disorder, loss of smell and loss of taste, to 
include as secondary to service connected head trauma.  It 
appears that a there is a temporary file being maintained and 
the RO has already responded to the NOD, to include issuance 
of Statements of the Case.  Notwithstanding, these matters 
are referred to the RO for disposition as appropriate.

The correspondence from the Veteran's representative dated 
December 20, 2007 also advances a claim of entitlement to 
service connection for a prostate disorder, to include 
erectile dysfunction and additionally contends that a pending 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities is as yet to be adjudicated.  The representative 
in addition advances that the Veteran is entitled to separate 
evaluations for loss of concentration, memory and cognitive 
disorders as secondary to service-connected head trauma.  In 
March 2009, the Veteran submitted a claim for urinary 
frequency, balanitis of the foreskin, chronic bilateral ear 
infections, dry eyes, and prostate condition.  In this 
statement, he notes his claim for erectile dysfunction and 
total disability due to individual unemployability.  Because 
those matters are not properly before the Board, they are 
also referred to the RO for disposition as appropriate.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since the effective date of the grant of service connection, 
the veteran's PTSD has been manifested, primarily, by 
difficulty sleeping, nightmares, intrusive thoughts, 
hypervigilance, anxiety, depression, and some social 
isolation; these symptoms reflect no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with initial evaluation 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.  It is noted that complaint VCAA notice was sent to 
the Veteran in April 2002.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records and VA 
outpatient treatment records have been associated with the 
claims files.  No other relevant records have been 
identified.  In addition, the Veteran was afforded VA 
examinations to determine the severity of his PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned. Id. at 443.  The Court of 
Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Analysis

Service connection for PTSD was granted in June 2002, based 
on a claim received in March 2002.  The Veteran was assigned 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective March 29, 2002.  The Veteran has appealed 
this disability evaluation.  

For reasons discussed below, the Board finds that a higher 
rating, than the currently assigned 50 percent rating, is not 
warranted. 

The evidence includes finding shown on VA examination in May 
2002, during which the Veteran reporting have nightmares and 
difficulty sleeping.  He also reported being easily startled, 
difficulty concentrating and having intrusive thought of his 
experience is Vietnam.  He indicated that he isolated 
frequently and was not able to get close to others.  He did 
indicated that he saw his daughter about once per month.  He 
reported feeling depressed. 

The Veteran's symptoms of PTSD have not been manifested by 
suicidal ideation.  On VA examination in May 2002, he denied 
any current suicidal ideation or plan.  Although a June 2006 
neuropsychology note acknowledges the Veteran's history of 
passive suicidal ideation (noted in a September 2005 
treatment record), the Veteran denied current suicidal or 
homicidal ideation, intent or plan.  Outpatient treatment 
records dated after this note show no suicidal or homicidal 
thought and no plans of the Veteran to take his own life.  

There has been very little evidence obsessional rituals which 
interfere with routine activities and his speech has not been 
intermittently illogical, obscure, or irrelevant.  A June 
2006 neuropsychology note states that receptive and 
expressive language were normal.  In October 2006, the 
Veteran's speech was clear and coherent.  In February 2009, 
the Veteran's speech was slow and slurred but not illogical, 
obscure or irrelevant.  In May 2009, the VA examiner noted 
that the Veteran rambled a little when he talked but what he 
said was logical and goal oriented.  During the May 2002 and 
May 2009 VA examinations, the Veteran reported that things 
wake him up at night and as a result he is constantly 
checking his doors and windows.  This activity may be 
considered an obsessional ritual or it may reflect the 
Veteran's hypervigilance that he has reported in numerous 
treatment records.  There is no other evidence during the 
appeal period that the Veteran has obsessional rituals which 
interfere with routine activities.  Therefore, the Board does 
not find that he has met this criterion.

There was no evidence of spatial disorientation and little 
evidence of neglect of personal appearance and hygiene.  On 
VA examination in May 2002, he was reported to have good 
hygiene.  In an October 2006, June 2007 and August 2007 
treatment records, the Veteran reported that since his 
hypervigilance had been bothering him, he has been unable to 
maintain the adequate level of personal hygiene.  The 
examiner did not provide an opinion as to whether this was 
true.  In February 2009, the Veteran was dressed neatly and 
appropriately.  Other treatment records do not show that he 
has trouble maintaining personal hygiene. 

The evidence does not show impaired impulse control (such as 
unprovoked irritability with periods of violence).  The Board 
acknowledges that the Veteran had an incident at the VA 
during which the VA police were called.  The Veteran met with 
a physician shortly after the incident and reported how the 
police had roughly handled him.  The physician noted that the 
Veteran did not have any homicidal ideas and denied being a 
danger to himself.  There are no incidents of violence shown 
in the record.  During the February 2009 VA examination, the 
Veteran reported no incidents of violence or assault.  

The February 2009 examiner noted that the Veteran reported 
that he had no social relationships.  The Veteran reported 
that a three year relationship had just ended due to his loss 
of his libido and that his sister had recently passed away.  
Treatment records note that he has a daughter but that she 
seems to be avoiding him lately.  In addition, the evidence 
shows that the Veteran has depression.  The February 2009 VA 
examiner noted that the Veteran's depression was more acute 
than his PTSD and recently tied to several losses (family, 
income, functioning of senses).  The Veteran may indeed have 
an inability to establish and maintain effective 
relationships and does have depression; however, the vast 
majority of his symptoms are contemplated in the currently 
assigned 50 percent rating for this period.  

In terms of the Veteran's employability, the Veteran is 
working part-time.  The Veteran drives around and picks up 
people in his cab but he is not working dispatch.  The 
Veteran reported that due to his frequent urination, he was 
taking too long to pick up customers when he was working 
dispatch.  The examiner also noted that there may have been 
an expense involved with the dispatch calls which is why he 
no longer works dispatch.  In July 2009, Dr. V. wrote a 
letter stating that due to the Veteran's medical and 
psychological conditions (including service-connected and 
nonservice connected disabilities), the Veteran is unable to 
concentrate or perform work duties in an adequate manner and 
therefore it is unlikely he can work, earn money or secure a 
substantially gainful occupation.  Although the Veteran's 
PTSD is noted as one of his many psychological and medical 
conditions, the physician did not state that the Veteran is 
unable to work due to his PTSD exclusively.  In addition, the 
Veteran has noted other symptoms such as frequent urination 
contribute to his difficulty with work.  For these reasons, 
the Veteran's difficulty adapting to stressful circumstances 
(including work) or inability to work is likely due to 
combination of factors and not specifically due to his PTSD.  
As noted above, the Veteran's claim for total disability 
based on individual unemployability is being referred to the 
RO for proper adjudication.

In addition, the Veteran's global assessment of function 
scores (GAF) have ranged from 48 to 60, which are indicative 
of moderate to serious impairment and do not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2008).

For these reasons, the Board does not find that a higher 
initial rating than the currently assigned 50 percent is 
warranted.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates psychiatric impairment.  As 
such, the schedule is adequate to evaluate the disability, 
and referral for consideration of an extraschedular rating is 
not warranted.  Since the schedular evaluation contemplates 
the claimant's level of disability and symptomatology, the 
Board does not need to determine whether an exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Despite this, the Board notes that the Veteran's claim for 
TDIU is referred to the RO for proper adjudication and there 
has been no evidence of frequent hospitalizations.  

The Board has considered whether there is any other basis for 
granting an increased rating other than those discussed 
above, but has found none.  In particular, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial rating higher than 50 percent for 
PTSD is denied.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


